DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 7 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (U.S. PG Pub # 20120018957) in view of Ohya (U.S. PG Pub # 20160238134).



Regarding claim 1, Watanabe discloses a seal ring (figs 9A – 9C) for sealing a clearance between a rotary shaft and a housing (2 and 3, fig 9C), comprising dynamic pressure grooves (deep and shallower dynamic pressure grooves 102b as seen in examiner annotated fig 9A below) formed at a sliding surface of the seal ring ( grooves 102b on side surface 101, fig 9C) and arranged in a circumferential direction so as to be configured to generate dynamic pressure (grooves in circumferential direction, fig 9A), the dynamic pressure grooves including deep grooves having openings on a sealed fluid side (deep openings on the sealed fluid side as seen in examiner annotated fig 9A below) and shallow grooves (as seen in examiner annotated fig 9A below) being shallower than the deep grooves (as seen in examiner annotated fig 9B below), the shallower grooves being formed continuously to the deep grooves (as seen in examiner annotated fig 9B below) and extending to at least one side in the circumferential direction (fig 9C), wherein at least adjacent two of the deep grooves of the dynamic pressure grooves in the circumferential direction are formed as a dynamic pressure groove unit (unit with deep and shallower grooves), and
the shallower grooves have openings on the sealed fluid side (as seen in examiner annotated fig 9B below).
Watanabe does not disclose configured such that the adjacent two of the deep grooves communicate with each other through a communication groove extending in the circumferential direction on an opposite side of the openings of the deep grooves in a radial direction. 
However, Ohya teaches configured such that the adjacent two of the deep grooves communicate with each other through a communication groove (316, fig 10A) extending in the circumferential direction on an opposite side of the openings of the deep grooves in a radial direction (316 in the opposite side of the openings of 13, fig 10A).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the communication groove of Ohya between the deep grooves of Watanabe to provide fluid communication between the groove unit of the seal ring.

    PNG
    media_image1.png
    705
    717
    media_image1.png
    Greyscale


Regarding claim 2, the combination of Watanabe and Ohya discloses the seal ring, wherein the shallow grooves are provided continuously to both sides of the deep grooves in the circumferential direction (Watanabe shallow grooves on both sides of deep groove). 

Regarding claim 3, the combination of Watanabe and Ohya discloses the seal ring, wherein the dynamic pressure groove unit consists of two of the dynamic pressure grooves and the communication groove (Watanabe two of the grooves of 121a, 121b, 122 and Ohya 316). 

Regarding claim 4, the combination of Watanabe and Ohya discloses the seal ring, wherein all of the dynamic pressure grooves are formed as dynamic pressure groove units at the sliding surface (Watanabe dynamic groove unit and Ohya 316 at the sliding surface). 

Regarding claim 5, the combination of Watanabe and Ohya discloses the seal ring, wherein the dynamic pressure groove unit consists of two of the dynamic pressure grooves and the communication groove (Watanabe deep and shallower grooves and Ohya 316). 

Regarding claim 6, the combination of Watanabe and Ohya discloses the seal ring, wherein all of the dynamic pressure grooves are formed as dynamic pressure groove units at the sliding surface (Watanabe dynamic groove unit and Ohya 316 at the sliding surface). 


Regarding claim 7, the combination of Watanabe and Ohya discloses the seal ring, wherein all of the dynamic pressure grooves are formed as dynamic pressure groove units at the sliding surface (Watanabe dynamic groove unit and Ohya 316 at the sliding surface).

    PNG
    media_image1.png
    705
    717
    media_image1.png
    Greyscale





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675